Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 1 of 21 PagelD# 154

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA
Vv. Criminal Action No. 3:20-cr-00110
OCTAVIOUS L. TAYLOR,

Defendant.

MEMORANDUM OPINION

This matter is before the Court on DEFENDANT’S MOTION TO
SUPPRESS AND INCORPORATED MEMORANDUM OF LAW (“Motion to Suppress”)
(ECF No. 12). The Court previously issued an ORDER granting the
Motion to Suppress (ECF No. 27). The reasons for doing so are set
forth below.

BACKGROUND

In a one count Indictment, Octavious L. Taylor was charged
with possession with intent to distribute fentanyl, heroin, and
cocaine base. INDICTMENT, ECF No. 9. Taylor subsequently filed
a motion to suppress arguing that the evidence to be used against
him was the fruit of an unreasonable seizure. Mot. to Suppress,
ECF No. 12. The facts that form the basis for Taylor’s motion and
its resolution are set forth below.

A. The Identification of Taylor

On April 10, 2020, a felony capias warrant was issued for

Simeon Pierce on a charge of possessing a controlled substance in
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 2 of 21 PagelD# 155

violation of Va. Code Ann. § 18.2-250 (Govt’s Ex. 4). On May 1,
2020, Hopewell Police Detective Grant, who was not on duty at the
time, observed Pierce standing in the driveway behind 200 South
Mesa Drive in Hopewell, Virginia. Detective Grant reported
Pierce’s location to the Hopewell Police telecommunications
office, and two patrol officers were dispatched to the Mesa Drive
residence to arrest Pierce. However, Pierce fled, using an SUV
(color not in the record). After a short pursuit, Pierce stopped
the SUV, jumped out of it, and fled, successfully eluding the
pursuing officers. The SUV was then seized and impounded. As of
May 5, 2020, Pierce was still at large.

On May 5, 2020, while on routine patrol, Hopewell Police
Department Officer Clayton Drahms was traveling south on South
Mesa Drive at 35 miles per hour when he looked to his right and
saw that, in the driveway behind 200 South Mesa Drive, a black
male was standing next to a bright orange SUV. Having observed
the profile of the black male from a distance of about 80 feet for
a “few seconds” while traveling at 35 miles per hour, Drahms

concluded that the black male was Pierce.1}

 

1 The SUV in which Pierce fled on May 1 was a rental car. The
United States, in its brief and argument, seems to attach some
import to the fact that both the SUV in which Pierce fled on May
1 and the SUV next to which the black male (Taylor) was standing
on May 5 were rental vehicles. But, at the time Drahms identified
Taylor as Pierce, Drahms only speculated that the orange SUV might
be a rental vehicle. The after-acquired fact that the orange SUV
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 3 of 21 PagelD# 156

B. The Stop of Taylor

Drahms immediately radioed a notification to that effect;
and, because Pierce had fled on May 1, Drahms asked for officers
to assist in serving the arrest warrant on Pierce. At the same
time, Drahms sought confirmation that the arrest warrant for Pierce
remained outstanding. Drahms then turned his car around and parked
on the side of the road to await the arrival of the backup patrol
units. Meanwhile, the telecommunications office confirmed that
the arrest warrant for Pierce was still valid.

While Drahms was waiting, he observed the orange SUV pull out
of the driveway at 200 South Mesa Drive; and, as the SUV passed
his patrol car, Drahms saw that the driver was the same person he
had identified moments before as Simeon Pierce.2 Drahms pulled
behind the SUV and, within a minute, initiated a stop to arrest
Pierce on the outstanding arrest warrant.

The record is not entirely clear how it was that Drahms
concluded that the black male standing in the driveway of 200 South

Mesa Drive was Simeon Pierce. However, the record does show that,

 

was a rental vehicle is of no moment in the analysis of
reasonableness.

2 At the suppression hearing, Drahms specifically testified that,
at this point, he was only able to confirm that the driver of the
SUV was the same person that Drahms had seen standing by the SUV
because the person standing by the orange SUV and the driver were
both wearing the same bright patterned shirt. Therefore, this
additional view of the driver did nothing more to confirm or dispel
Drahms’ suspicion that the driver was Simeon Pierce.
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 4 of 21 PagelD# 157

in October 2018, Drahms had a four to five minute, rather
memorable, encounter with Pierce when Drahms had chased and
apprehended a fleeing Pierce and then subsequently arrested him.
Between October 2018 and May 2020, Drahms had no contact with
Pierce, but Drahms did receive two internal Hopewell Police
Department “top offender sheets” each of which displayed a
photograph of Pierce (Govt’s Ex. 7). The “top offender sheets”
recited that Pierce stood 6’2” and weighed 157 pounds.

Nothing in the record shows that Pierce had a history of
violent behavior. But, as of May 5, 2020, Drahms was aware that
Pierce had been known to possess firearms. He knew that Pierce
was thought to be a member of the OTM (Out the Mud) gang.? He knew
that “a lot” of OTM members were known to drive rental cars. And,
he had heard from other officers that the resident of 200 South
Mesa Drive would sometimes work on vehicles‘! for someone associated
with the OTM gang.

At the time he initiated the traffic stop, Drahms did not
believe that there was any specific public safety concern
necessitating Pierce’s immediate apprehension. Rather, Drahms was

merely acting pursuant to his department’s general practice that,

 

3 Nothing in the record tells of violent conduct by the OTM gang.

4 The record does not reflect if those cars were rental cars or
not.
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 5 of 21 PagelD# 158

if an officer knew of an active warrant and saw the subject of the
warrant, the officer should take the subject into custody.

At the suppression hearing, Drahms testified that, after he
pulled over the orange SUV in the parking lot of a small store,
the vehicle twice pulled into, and then exited, parking spots and
then continued driving. That conduct caused Drahms to become
concerned that the vehicle was stalling for time or about to flee.
When the vehicle stopped, Drahms drew his weapon and directed the
driver to exit the vehicle and walk backwards towards Drahms. At
the suppression hearing, Drahms explained that, because he was
executing a felony warrant and because Pierce had a history of
fleeing, Drahms was conducting the stop as a “high-risk traffic
stop.”

C. The Arrest and Searches of Taylor

Taylor did as the officer requested and walked backwards
holding his driver’s license in his hand. “Before getting the
driver’s license of the defendant, and while the defendant was
approximately five feet away, Officer Drahms smelled the
overpowering odor of marijuana emanating from the defendant.”5
Gov. Resp. at 2, ECF No. 14. When Taylor reached Drahms, Drahms

immediately put him in handcuffs. As depicted in the body-worn

 

> Curiously, at the suppression hearing, Drahms testified that he
smelled “unburnt” marijuana, but the only “unburnt” marijuana
found was the marijuana shake (i.e., mere residue) found in
Taylor’s car, not on his person.
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 6 of 21 PagelD# 159

camera video provided in discovery, Drahms almost immediately
said, “It’s not going to be the guy.” Mot. to Suppress at 2, ECF
No. 12.

At this point, Drahms asked Taylor why he smelled of
marijuana. Taylor responded that he had been somewhere where other
people were smoking. Drahms subsequently repeated the question;
and, this time, Taylor admitted to having smoked marijuana. Drahms
then asked if there was anything else in the vehicle, and Taylor
told Drahms that there was a registered firearm in the SUV.

Drahms then approached the vehicle to make sure that there
were no other occupants. When he was responding to Drahms’
commands to exit the SUV, Taylor had not closed the door. And,
when Drahms approached the SUV, he smelled marijuana “emanating
from the driver side door.” Gov. Resp. at 3, ECF No. 14.

Drahms then returned to Taylor and asked where exactly the
firearm was located in the SUV. Taylor responded that the firearm
was under the front seat, but Taylor stated that he had a concealed
carry permit. “Officer Drahms then entered his patrol car. There,
Officer Drahms confirmed that the defendant lied — he did not have
a concealed carry permit.” Gov. Resp. at 3, ECF No. 14.

“[U]pon talking with a more experienced law enforcement
officer, Officer Drahms decided to proceed with searching the SUV
pursuant to the odor of marijuana.” Gov. Resp. at 3, ECF No. 14.

Drahms and other HPD officers searched Taylor’s vehicle and found
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 7 of 21 PagelD# 160

(1) a firearm with an extended magazine with 15 rounds of
ammunition and one round in the chamber; (2) a small plastic baggy
of marijuana residue (“shake”); (3) additional unused sandwich
bags; and (4) six cell phones.

Taylor was then arrested for possessing a concealed weapon.
When Taylor was searched incident to arrest, the officers found
$1,422.00 in U.S. currency on his person. Drahms patted Taylor
down and, in the process, felt what he thought were plastic baggies
inside Taylor’s underwear, so Drahms obtained a state search
warrant to further search Taylor’s person.

During the search of Taylor’s person pursuant to that search
warrant, officers found what later turned out to be (1) 39 grams
of heroin; (2) 35 grams of a mixture of fentanyl, heroin, and
cocaine hydrochloride; (3) 21 grams of cocaine base; and (4) 1.5
grams of cocaine hydrochloride. Later, Drahms also received a
search warrant for two of the cell phones found in Taylor’s car,
and a “search of the phones produced evidence of drug trafficking.”
Aff. @ 18, ECF No. 1-1.

Taylor now requests that “any and all evidence obtained from
him, his person and his vehicle should be suppressed.” Mot. to
Suppress at 1, ECF No. 12.

DISCUSSION
The parties briefed several issues related to the stop, but

most of these issues can be disposed of readily and without
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 8 of 21 PagelD# 161

extensive discussion because they do not affect the analysis of
the key events. First, Taylor argues that by identifying Taylor
as Pierce, stopping the SUV to arrest “Pierce,” and conducting the
stop at gunpoint, Drahms had effectively arrested Taylor. Mot. to
Suppress at 2, ECF No. 12. The Government maintains that Drahms’
actions amounted to nothing more than a Terry stop until Drahms
discovered a concealed weapon in Taylor’s car at which time Taylor
was arrested. Gov. Resp. at 10-11, ECF No. 14.

On this record, the “arrest/Terry stop” distinction is not
dispositive because in either case, the touchstone is whether or

not Drahms acted reasonably. See Heien v. North Carolina, 574

 

U.S. 54, 60-61 (2014); accord Gov. Resp. at 10, ECF No. 14
(“Although the issue is not determinative in this case given the
foregoing facts, the defendant was not under arrest when Officer
Drahms placed him into handcuffs in a public place in sight of
others.”}); Def.’s Reply at 2, ECF No. 15 (“Whether the Court
determines that this police-citizen interaction was an arrest or
an investigative detention, the issue remains the same: whether
Officer Drahms’ actions were reasonable given the
circumstances.”). The briefing seems to have produced the
agreement of the parties on that point. And, they are correct.
Second, both parties appear to agree that Drahms would have
had probable cause to initiate the traffic stop to arrest Simeon

Pierce. Mot. To Suppress at 5, ECF No. 12 (“Taylor concedes that
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 9 of 21 PagelD# 162

there was a capias outstanding for Pierce.”); Gov. Resp. at 4, ECF
No. 14 (‘As to the initial stop, the defendant concedes, as he
must, that the traffic stop to arrest the subject of an arrest
warrant is valid.”).

Finally, the Government maintains that, once Drahms smelled
marijuana on Taylor, Drahms had an independent basis to continue
the stop. Gov. Resp. at 8, ECF No. 14. As the Government points
out, that is the long-held view of the Fourth Circuit. United

States v. Humphries, 372 F.3d 653, 658-59 (4th Cir. 2004).

 

However, none of these three issues, however decided,
resolves the Motion to Suppress. Instead, the dispositive question
is whether Drahms acted reasonably when he identified Taylor as
Pierce and, on that basis, stopped the SUV being driven by Taylor.
A, Reasonableness

The Fourth Amendment protects, “[t]he right of the people to
be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures.” U.S. Const. amend. IV. Thus,
by its text, the Fourth Amendment only prohibits unreasonable

searches and seizures. Heien v. North Carolina, 574 U.S. 54, 57

 

(2014). A search or seizure that is premised on a reasonable
mistake of fact (or law) is not a violation of an individual’s
Fourth Amendment rights. Id.

Pursuant to that precept, it is settled that, where a police

officer has probable cause to arrest one party, but reasonably
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 10 of 21 PagelD# 163

mistakes a second party for the first party, the arrest of the

second party is, nevertheless, valid. Hill v. California, 401

 

U.S. 797, 802 (1971); Heien, 574 U.S. at 61. The same principle
applies to a reasonable mistaken identification leading to a Terry
stop. See id. “The limit is that ‘the mistakes must be those of
reasonable men.’” Id. (quoting Brinegar v. United States, 338
U.S. 160, 176 (1949)}). “The reasonableness of” an officer’s
“belief that he was arresting the correct person must be judged by
an objective standard in light of the facts that he possessed at
the time of the arrest.” Brown v. Witta, 7 Fed. Appx. 275, 278

(4th Cir. 2001) (citing Anderson v. Creighton, 457 U.S. 635, 640

 

(1987)); Rowland v. Perry, 41 F.3d 167, 173 (4th Cir. 1994).
B. Parties’ Arguments
Taylor argues that, as shown by the record, “Drahms’ belief
that Taylor was Pierce amounted to no more than a hunch and was
not reasonable.” Def.’s Reply at 3, ECF No. 15. In response,
the Government states that Drahms’ mistake was reasonable because:
(1) Pierce, on May 1, 2020, was observed at the Mesa
Drive residence by another officer; (2) Pierce, on May
1, 2020, left the Mesa Drive residence in an SUV later
discovered to be a rental vehicle and fled from law

enforcement when they sought to execute the arrest
warrant; and (3) Pierce, who officer Drahms had

 

6 That, says Taylor, is evident because Drahms has never said what
he relied on to reach the conclusion that Taylor was Pierce. Mot.
To Suppress at 5, ECF No. 12. The Court agrees that the record
does not reflect that Drahms himself ever articulated the basis
for his belief that Taylor was Pierce. However, that does not
resolve the question of the reasonableness of the identification.

10
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 11 of 21 PagelD# 164

arrested in the past, and the individual actually
stopped and later arrested - the defendant - are
physically similar and arguably resemble each other.
Indeed, the criminal history rundown for each
defendant lists them at six feet tall and one hundred
seventy pounds and Officer Drahms believed them to
have the same haircut.
Gov. Resp. at 5, ECF No. 14.
Cc. Analysis
As a threshold matter, the mistaken identification cases
decided in this Circuit do not appear to closely track the facts
at hand. The most common scenarios in mistaken identification
cases are those where (1) two individuals share some characteristic
(e.g., a name, birthday, etc.) and an officer fails to confirm the
details of the actual suspect’s physical description or personal
identifying information (e.g., a social security number), see,
e.g., Day v. Milam, 1:11l-cv-97, 2011 U.S. Dist. LEXIS 125334, 2011
WL 5190809 (B.D. Va. Oct. 28, 2011), or (2) one sibling engages in

criminal activity and uses the other sibling’s name or photo, and

the innocent sibling is ultimately arrested. See, e.g., Baker v.

 

McCollam, 443 U.S. 137 (1979). Those fact patterns are not present
in this case. And, thus, those cases do not significantly aid the
analysis of the present motion.

Likely because of the dearth of factually comparable cases,
both the Government and Taylor attempt to rely on the decision in
United States v. McEachern, 675 F.2d 618 (4th Cir. 1982) to support

their positions. Although the facts of McEachern are too far

11
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 12 of 21 PagelD# 165

removed from the facts of this case to make the decision a useful
guide to resolve Taylor’s motion to suppress, the decision bears
discussing because both parties rely on it.

In McBachern, the defendant, Jimmie McEachern, was mistakenly
arrested on a warrant originally issued in the name of his brother,
Ronnie McEachern (a.k.a. Nurudeen Haseeb), and a search incident
to that arrest revealed incriminating evidence against Jimmie
McEBachern. McEachern, 675 F.2d at 618. As it turned out, officers
had incorrectly concluded that Jimmie McEachern, Ronnie McEachern,
and Nurudeen Haseeb were the same person (in fact, they were two
people — Jimmie and Ronnie/Nurudeen). Id. at 620-21. The Fourth
Circuit held that the mistaken identification was reasonable and
in good faith because the agents had collected quite a bit of
information suggesting that the two men were the same person:

Nurudeen Haseeb rented a home on 9702 Woodwind Way,
the same address found on Jimmie McEachern's Virginia
driver's license and on the ATF forms. Jimmie listed
the same D.C. address as his home address as the
address which Nurudeen had given as an emergency
contact on the lease agreement. The physical
descriptions the agents had obtained of Ronnie and
Jimmie closely matched. Their birthplace was the same.

Moreover, after three different agents compared

pictures of Ronnie and Jimmie, all of them were of the

opinion that the photographs depicted the same person.
Finally, McEachern stated to Pedersen that he was
"Haseeb," the same Muslim surname under which Ronnie

McEachern rented the Woodwind Way home.

McEachern, 675 F.2d at 622. “Given the existence of strong indicia

 

that Ronnie and Jimmie were the same person, the agents' conclusion

12
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 13 of 21 PagelD# 166

to this effect . . . was eminently reasonable, notwithstanding the
agents’ information that the two had different birthdates and
social security numbers.” Id. (emphasis added).

The Government relies on McEachern to support its position,
but the facts are clearly distinguishable. In McEachern, agents
came to the conclusion that the two brothers were the same person
through an investigation lasting approximately a month and a half,
with the input of multiple people. Id. at 620. Among other
things, signed, legal documents indicated that the two men were
associated with at least two of the same addresses. Id. at 620-
22. And finally, three agents agreed that the pictures of the two
men showed the same person. Id. at 622. As the Fourth Circuit
held, there were “strong indicia” to support the
misidentification. The same cannot be said here. Thus, McEachern
does little for the Government’s argument.

Taylor argues that McEachern actually shows that a finding of
reasonable mistaken identification must be premised on much more
information than what Drahms is reported to have relied on in this
case. Def.’s Reply at 3, ECF No. 15. The Court agrees.

The closest published decision that the Court has been able

to find to the facts at hand is Dean v. Worcester, 924 F.2d 364

 

{lst Cir. 1991). In Dean, an excessive force case, officers
mistakenly arrested an individual who was “of similar physical

appearance” to an escaped felon and who was “near the apartment

13
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 14 of 21 PagelD# 167

house at which” the escaped felon “was believed to be staying and
where he was later found.” Dean, 924 F.2d at 367-68. The First
Circuit found that there was no constitutional violation even
though the individual who was arrested was clearly taller than the
escaped felon. See id. at 368. Notably, the First Circuit tied
its reasonableness analysis to “the tension and urgency prevailing
at the moment of arrest” since the escaped felon was believed to
be armed and dangerous. Id. at 368.

Even assuming, arguendo, that Taylor and Pierce look somewhat
alike, the facts the Government proffers to support’ the
“reasonableness” of Drahms’ actions are considerably sparser than
those in Dean. There is no indication in the record that Pierce
was expected to return to 200 South Mesa Drive, and thus, no
reasonable basis to conclude that it was Pierce who was standing
in the driveway once again on May 5. Indeed, that Pierce had been
at 200 South Mesa Drive when he was spotted and thereafter pursued
by the police suggests that he likely would not be there a few
days later.

Further, unlike in Dean, there is no showing that there was
any kind of urgency necessitating a quick judgment as to whether
Taylor was Pierce. In fact, Drahms acknowledged that he was acting
pursuant to standard policy to arrest a person if there was an

outstanding warrant, not because of any safety concern.

14
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 15 of 21 PagelD# 168

Here, the Court trusts that Officer Drahms executed the stop
under the good-faith belief that Taylor was Simeon Pierce. But,
on this record, the Court cannot condone that belief as objectively
reasonable.

To begin, the narrow question to be decided is whether a
reasonable officer in Drahms’ position would have believed that
Taylor was Pierce based on what Drahms knew at the time of the
identification. The analysis is complicated somewhat because the
record does not show that Drahms himself ever specified exactly
what facts he knew at the time he made the identification or what
facts he relied on to reach the mistaken identification.’ Thus,
even if the Court were to accept that both Taylor and Pierce looked
somewhat similar in that both Taylor and Pierce are 6’2” black
men, with somewhat similar black hair, and roughly similar
weights,® the record does not permit the Court to conclude that,

at the time of the identification, Drahms actually knew the extent

 

7 The Court is well aware that the reasonableness of an officer’s
actions should be an objective inquiry (i.e., based on what a
reasonable officer would have done) in light of the totality of
the circumstances that the officer knew at the time. The Court
does not interpret that principle to mean that an officer need not

explain what facts he or she knew and relied on when taking the
action(s) in question.

8 There was some discrepancy in Pierce’s reported weight. The “top
offender sheets” showed that Pierce was 157 pounds. At the
suppression hearing, Drahms testified that the DMV records said
Pierce was 170 pounds. Taylor was later reported to also weigh
170 pounds, but that fact was only known after Taylor was arrested.

15
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 16 of 21 PagelD# 169

to which, if at all, Pierce and Taylor were similar in height,
weight, hair color, hairstyle, facial hair (or lack thereof), skin
tone, or facial shape.

Based on the Government’s arguments and the proffered
evidence, the Court is left to infer that, on May 5, Drahms was
relying on the follow facts: (1) Pierce, a black man, had been at
200 South Mesa Drive four days earlier, (2) the SUV parked at 200
South Mesa Drive had a Pennsylvania license plate and was a newer
model, and (3) based on Drahms’ brief sideways glance of the
individual’s profile from a significant distance, while traveling
at 35 mph, the black man standing in the driveway of 200 South
Mesa Drive looked like Pierce.

The Government draws comfort in its reasonableness assessment
from several factors. However, those three factors do not
withstand close scrutiny and are certainly not “strong indicia”
that Taylor and Pierce were the same person. See McBachern, 675
F.2d at 622.

First, the Government finds support from the fact that, on
May 5, there was a black male standing in the same location where
Pierce, also a black male, was standing four days earlier. But,

the record provides no basis upon which to conclude that it would

be reasonable to think that Pierce, who had fled that location on
May 1, would be there four days later. Indeed, under the

circumstances, it would not be logical to think that Pierce would

16
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 17 of 21 PagelD# 170

return to the location where he was almost arrested four days
earlier.?®

Second, at oral argument, the Government pressed the point
that Drahms testified that he had reason to know that an individual
(not Pierce or Taylor) “who is associated with the OTM gang”
sometimes brought vehicles to 200 South Mesa Drive to be repaired,
and Drahms thought that Pierce was a member of the OTM gang. But
nothing about those facts leads to, or even hints at, the
conclusion that Pierce was the person standing at 200 South Mesa
Drive on May 5, 2020.

Third, the Government makes much of the two rental cars
involved here. The Government’s logic goes like this: (a) on May
1, Pierce was standing in the driveway of 200 South Mesa Drive
next to an SUV which he used to flee the police, and later (after

Pierce abandoned it), the SUV was determined to be a rental

 

°Cf. Dean, 924 F.2d at 367-68 (emphasizing that officers believed
that the escaped felon was staying in an apartment house in the
area where officers encountered the man they mistook as the escaped
felon); United States v. Ferguson, 2019 U.S. Dist. LEXIS 95075,
*3-4 (W.D. La. Apr. 26, 2019), aff'd, 2019 U.S. Dist. LEXIS 93892
(W.D. La., June 3, 2019) aff’d, 816 Fed. Appx. 991 (5th Cir. June
30, 2020) (per curiam) (emphasizing the importance of the location
where the mistaken individual was spotted because the actual wanted
suspect had strong ties to the location, including that (1) a co-
arrestee had recently provided that address as a home address, {2)
multiple other addresses in a two to three mile radius were linked
to the suspect, and (3) the home of the suspect’s grandfather,
which the suspect was known to frequent, was less than one mile
away).

17
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 18 of 21 PagelD# 171

vehicle; and (b) the orange SUV in the driveway of 200 South Mesa
Drive next to which Drahms observed a black man standing was also
later determined to be a rental vehicle. Thus, says the
Government, it was reasonable for Drahms to think that the man who
was standing next to a rental car in the driveway of 200 South
Mesa Drive on May 1, 2020 - i.e., Pierce, was likely to be the man
standing next to a rental car in the driveway of 200 South Mesa
Drive on May 5, 2020.

To make the Government’s point, both (a) and (b) are
necessary. But (b) was not known, only suspected, when Drahms
identified Taylor as Pierce, so that cannot be an accepted part of
the logic chain on which the Government relies to build its
reasonableness argument. Consequentially, the Government’s third
factor fails as well.

In sum, these three facets of the Government’s reasonableness
argument amount to no support at all.

When those aspects of the Government’s argument are properly
contextualized, the reasonableness of Drahms’ identification of
Taylor as Pierce turns on (a) a profile view; (b) of a man 80 feet
away; (c) made on the turn of Drahms’ head; (d) while traveling 35

miles per hour; and (e) while passing a stationary subject.1® On

 

10 The additional fleeting view that Drahms got when the orange SUV
passed him does help the reasonableness analysis. Drahms testified
that the driver of the orange SUV was the man that he saw in the
driveway of 200 South Mesa Drive, but Drahms clearly said it was

18
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 19 of 21 PagelD# 172

this record, the Court must conclude that the basis for Drahms’
identification of Taylor as Pierce was, at best, a hunch and, at
worst, a hunch based on the race of the identified man.!! That is
not an objectively reasonable basis for Drahms’ identification of
Taylor as Pierce.

For the foregoing reasons, the mistaken identification was
unreasonable and the Motion to Suppress was well-taken.
D. The Exclusionary Rule

Neither party briefed the issue of the appropriate remedy for
a Fourth Amendment violation, but in light of the seriousness of
the facts of this case, it is necessary briefly to address it now.

To begin, the Fourth Amendment demands reasonableness, not

perfection. Heien v. North Carolina, 574 U.S. 54, 61 (2014). The

 

Fourth Amendment, therefore, can tolerate “some mistakes on the
part of government officials, giving them ‘fair leeway for
enforcing the law in the community’s protection.’” Id. at 60-61
(quoting Brinegar v. United States, 338 U.S. 160, 176 (1949)).

However, where the mistakes are objectively unreasonable, the

 

because of the distinctive, patterned jacket that man was wearing,
not because of any physical resemblance between Pierce and Taylor.

11 That is not to say that it is improper to take race into account
in identifying a person to be arrested. To the contrary, if, for
example, the suspect is white, it is appropriate to confine
possible identifications to white people. Likewise, if the suspect
is black, it is appropriate to confine possible identifications to
black people. But, race alone cannot suffice.

19
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 20 of 21 PagelD# 173

government’s actions cannot be tolerated. And yet, the Fourth
Amendment “is silent about how this right is to be enforced.”

Davis v. United States, 564 U.S. 229, 231-32 (2011).

 

To fill that gap, the Supreme Court created the exclusionary
rule — i.e., a prudential doctrine allowing for the suppression of
evidence obtained in violation of the Fourth Amendment. United

States v. Calandra, 414 U.S. 338, 347-48 (1974). The sole purpose

 

of the exclusionary role is to deter Fourth Amendment violations
by the government. Davis, 564 U.S. at 236-37. However, a court
must not only consider the deterrent value of exclusion but also
the societal costs of doing so. Id. at 236. That is necessary
because “[e]xclusion exacts a heavy toll on both the judicial
system and society at large.” Id. And, the deterrent benefits of
exclusion vary with the egregiousness of the law enforcement
conduct at issue. Id. at 238. Exclusion is most appropriate when
police misconduct was “‘deliberate,’ ‘reckless,’ or ‘grossly
negligent” and least appropriate when (1) police act with a
reasonable and good-faith belief that their conduct is lawful, or
(2) the police misconduct at issue was isolated and the result of
simple negligence. Id.

In this case, because of Drahms’ serious and objectively
unreasonable mistake, the Court finds that all of the evidence
subsequently uncovered by police must be suppressed. Quite

obviously this decision is not without its costs. Significant

20
Case 3:20-cr-00110-REP Document 33 Filed 02/03/21 Page 21 of 21 PagelD# 174

evidence of significant criminal conduct is to be suppressed. And,
suppressing that evidence unquestionably exacts a toll on our
society, which has a compelling interest in stopping criminal
activity. However, society has an equally compelling interest in
making sure that law enforcement officers have a reasonable basis
for identifying individuals who are to be arrested. This record
discloses no such basis.
CONCLUSION

For the foregoing reasons, the DEFENDANT'S MOTION TO SUPPRESS

AND INCORPORATED MEMORANDUM OF LAW (ECF No. 12) was granted by

ORDER ECF No. 27.

/s/ KEp
Robert E. Payne

Senior United States District Judge

Richmond, Virginia
Date: February Je: 2021

21
